DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
  	This Office action is in response to the remarks filed October 22, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (US 7,691,794) in view of Emert (US 5,498,809).
 	Muir teaches reaction products of an acidic organic compound, a boron compound, and an alkoxylated amine and/or alkoxylated amide.  Also disclosed are lubricating oil compositions containing the reaction products (See abstract).
 	The acidic organic compounds may be the claimed substituted salicylic acids, the boron compounds are those set forth in the present claims and the amine may be alkoxylated amines and/or alkoxylated amides (see col. 3, lines 15-36; col. 7, line 63 through col. 8, lines 1-6, 10-36).  
 	Muir teaches other additives can be mixed with the lubricating oil. Such additives include metallic and ashless alkyl sulfonates and antioxidants.  Muir teaches that these additives are disclosed in US 5,498,809 (see col. 14, lines 13-46).
 	The lubricating oil may be marine cylinder oil wherein the reaction product is present in the oil in an amount of about 0.1 to about 15% wt. (see col. 11, lines 19-30; col. 14, lines 1-12).  Muir meets the limitations of the claims other than the differences set forth below.
 	With respect to the composition being phenate-free, Muir meets this limitation because he does not exemplify a composition wherein a phenate is present.
 	Muir does not specifically teach the amount of the sulfonate present in the oil.  However, Emert, who Muir incorporates by reference, teaches this difference.  Emert teaches that the overbased Ca sulfonate may be present in the oil in an amount from 0.01 to 10 wt% (see col. 63, lines 40-55).

 	With respect to the amount of the reaction product to detergent, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the reaction product and the sulfonate through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the examiner has not provided any rationale as to how or why a person of skill would have been led to select metallic and ashless alkyl sulfonates out of the list of possible additives. Applicant argues that no prima facie case of obviousness has been or can be shown.  Applicant argues that the four full columns of additional additives does not lead or direct one to an overbased calcium sulfonate and a low ash detergent.  Applicant argues that one reading Muir’s incorporation by reference of Emert would not have found any motivation to select an overbased calcium sulfonate.
The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. Thus, Muir meets the limitations of the claims.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16512803/20211204